Title: To Thomas Jefferson from Richard Claiborne, 14 March 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Williamsburg. 14th. March 1781

As the intelligence which I conveyed to your Excellency last evening respecting the arrival of the Marquis and his Troops was not delivered to me officially, I hope it will apologize for my not being more particular. The Baron has now returned from York town and informs that a party of thirty men arrived at that place who left the Marquis and his troops a little below the mouth of Patuxen the night before last, that they had been put to considerable inconvenience on account of the heavy winds, but were making all the dispatch possible.
I have the honor to be yr. Excellency’s most obt. Servant,

R Claiborne

